Per Curiam.

Applicant has refused to answer, has partially answered or has qualified his answer to eight questions, or parts thereof, and the authorization and release contained in the character questionnaire because, in his opinion, he considered such questions to be irrelevant to his ability to practice law. •
*243.Under tie provisions of Section 2(B) (1) (g) of Article IV of the Ohio Constitution, this court has original jurisdiction in the matter of admission of applicants to the practice of'law in this state. To assist in assuring' that only those applicants of high standards and moral character are admitted to practice, the court requires each applicant to complete the character questionnaire.
The purpose of such requirement is to assist the local bar association committees on applicants by providing the members of those committees with the background and personal history of applicants. in order that they may intelligently interview such applicant and make the required recommendation that his application be approved or disapproved.
This court, by approving the content of the. character questionnaire has determined that the information required to be furnished is relevant and necessary to assist in making a determination of an applicant’s moral character.
By refusing to furnish either the joint committee or the board wtih the required information, applicant has obstructed the necessary inquiry to the point that neither the board nor the committee is able to determine the moral character of the applicant.
Having examined the entire record herein, we conclude that the findings of the Board of' Commissioners on Character and Fitness are fully supported by the evidence. The applicant’s objections to such findings and to the recommendation of the board are overruled, and the recomendation that his application for registration as a law student be disapproved is confirmed.

Report confirmed and judgment accordingly.

0’Nbill, C. J., Heebekt, Cobeigan, Stern, Celebeezze, W. Brown and P. Brown, JJ.,' concur.